Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-25 were rejected in a non-final office action issued 7/7/2022.  Applicant’s amendment was received on 8/29/2022 whereby claims 1, 3, 15, 17, & 25 were amended.  No claims were added or cancelled.  Accordingly, claims 1-25 are currently pending and are hereby examined in this final office action.  
Response to Remarks/Arguments
35 U.S.C. § 101
With respect to §101, Applicant’s arguments have been considered but are not persuasive.
Applicant’s amendment adding non-transitory to claim 25 renders the previous rejection to claim 25 being non-statutory subject matter moot.  However, claim 25 is still rejected under §101.  Please see below.
Step 2A Prong 1
Applicant’s arguments with respect to Step 2A Prong 1 of the 101 analysis have been considered, but are not persuasive. Applicant submits that “amended claim 1 has nothing to do with organizing human activity, but instead relates to a computer transmitting/retransmitting a tracking identifier to a computing interface (e.g. to a carrier API), where the frequency of the retransmitting is increased.” (Remarks pg. 10).   Furthermore, Applicant submits that “there is no legal interaction, and the interaction between the computer and the computing interface is not commercial in nature, e.g. it is not a commercial interaction to perform "retransmitting the tracking identifier to the computing interface a plurality of times, the retransmitting occurring with increased frequency compared with the first frequency".” (Remarks pg. 11).  Examiner respectfully disagrees with Applicant’s interpretation of the requirements under 35 USC 101 and the bounds of the claimed invention.  In this case, the claim under the broadest reasonable interpretation is merely reporting tracking events to a server, which is merely managing the business relations of a shipping entity and a carrier and managing relations/behavior between people (e.g. reporting tracking events of a shipment to a buyer).
Step 2A Prong 2
Applicant argues that amended claim 1 is integrated into a practical application because there is an improvement to the functioning of a computer.  In support, Applicant submits
“[b]y establishing a time window within which the predicted time of the next shipping event falls and retransmitting the tracking identifier to the computing interface a plurality of times within the time window with increased frequency compared with a first frequency, the computer-implemented method of claim 1 may reduce the overall number of API calls involved in receiving an indication of the next shipping event without undue delay. Therefore, the computer-implemented method of claim 1 reduces the computational power and resources involved in tracking a package and provides an improvement in the efficiency of tracking a package with a computer.” (Remarks pg. 12)

In this case, Applicant’s argument is beyond the scope of the claim, and thus wouldn't be applicable. The claims merely recite, at a high level of generality, transmitting and retransmitting data by generic computer components.
Step 2B
Next, Applicant argues that “[a]s explained above, claim 1 of the present application is directed to an improvement in computer functionality. Therefore, claim 1 does amount to "significantly more" than a judicial exception.” (Remarks pg. 13)  In support, Applicant submits the following:
“[i]n particular, claim 1 recites a specific manner of retransmitting the tracking identifier to the computing interface a plurality of times with increased frequency within a time window in order to improve how the computer interacts with the computer interface to result in improved efficiency of tracking a package with a computer. Therefore, the method of claim 1 amounts to "significantly more" than a judicial exception.” (Remarks pg. 13)

Examiner respectfully disagrees and maintains that any additional elements (e.g. a computing interface) are merely recited at a high-level of generality such that it amounts to no more than generic computer components performing generic computer functions.
Lastly,  Applicant argues the following: 
“Claim 1 recites specific subject matter related to "establishing a time window within which the predicted time of the next shipping event falls" and "within the time window, retransmitting the tracking identifier to the computing interface a plurality of times, the retransmitting occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event", thereby allowing for receiving an indication of the next shipping event without undue delay whilst also aiming to reduce the overall number of API calls. This subject matter, as recited, is a specific limitation other than what was well-understood, routine, and conventional activity in the field. Therefore, claim 1 does amount to "significantly more" than a judicial exception. In terms of an element being "well-understood, routine, and conventional", MPEP 2106.05(d) states that "If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field... then this consideration favors eligibility." This section of MPEP references Berkheimer and reminds the Examiner that "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity". The Applicant submits that the particular "establishing" and "within the time window, retransmitting" steps recited in claim 1 are not well-understood, routine, or conventional activities.” (remarks pgs. 13-14)

Examiner respectfully disagrees with Applicant’s interpretation of the MPEP as it relates to the 101 analysis at Step 2B.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. As such, Examiner has no duty to provide evidence supporting such a determination. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III).   As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
35 U.S.C. § 102/103
Applicant’s arguments with respect to the prior art rejections have been considered, but are not persuasive.  Applicant  submits that “[i]n particular, there is no mention in the referenced parts of Henry of "establishing a time window within which the predicted time of the next shipping event falls" as recited in claim 1.” (Remarks pg. 15).  Examiner respectfully disagrees.  Henry at col. 11, lns. 11- 41 teaches “a first query to determine if the item has entered the mail stream is to be made no sooner than 8 hours after a shipping label/postage indicia was generated…”  Examiner’s position is that this portion of Henry teaches establishing a time window of 8 hours whereby the next shipping event (e.g. in-transit) falls within the window of 8 hours.
Secondly, Applicant submits that “Henry also fails to disclose "within the time window, retransmitting the tracking identifier to the computing interface a plurality of times". As Henry fails to disclose a "time window" as discussed above, Henry also fails to disclose "within the time window, retransmitting the tracking identifier to the computing interface a plurality of times" as recited in claim 1.” (Remarks pg. 16)  Examiner respectfully disagrees.  Henry at col. 9, lns. 43-48 “If no new or updated status information is found, the shipment may be rescheduled for one or more subsequent queries a small amount of time in the future by the status query engine (e.g., using a time offset and/or query frequency determined as described below).”  Henry teaches transmitting a tracking identifier within a time window and if no update is found, then retransmitting the identifier subsequent times until an update is found.
Lastly, Applicant argues that “[t]here is also no mention in Henry of "the retransmitting occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event".” (Remarks pg. 16).  Examiner respectfully disagrees.  Henry at col 14, lns. 27-32 recite “[t]he determinations made at block 202 of embodiments of the invention may additionally or alternatively include a determination as to a frequency at which subsequent status queries are to be made with respect the shipment should a change in status not be reported in response to a previous status query.”  Examiner equates “subsequent status queries” in Henry to “retransmitting” in the present claims.  Furthermore, Henry at col. 14, lns. 39-54 clearly teaches determining an expected or estimated time…to
delivery of the shipment.  Using the expected or estimated time of delivery, Henry teaches as a shipment is determined to be more near its intended destination, or is more near the delivery phase of the shipment process, the periodicity of status queries may be decreased (i.e., status queries may be determined to be made more frequently).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-14 fall within the category of a method.
Claims 15-25 fall within the category of a machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites obtaining a tracking identifier for a package; transmitting the tracking identifier to [] a carrier, the transmitting occurring at first frequency, and in response, receiving an indication of a most recent shipping event for the package; generating a predicted time of a next shipping event for the package, the predicted time generated based at least on the most recent shipping event; retransmitting the tracking identifier [], the tracking identifier retransmitted at a time that is selected based on the predicted time of the next shipping event, establishing a time window within which the predicted time of the next shipping event falls; and within the time window, retransmitting the tracking identifier [] a plurality of times, the retransmitting occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event.  The claim, under its broadest reasonable interpretation, is directed to managing the business relations between an entity shipping items and of a carrier and managing relations/behavior between people (e.g. reporting tracking events of a shipment).  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of Abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a computing interface is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further narrows the abstract idea of claim 1 and adds the additional element of a device. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 7. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1 and adds the additional element of a second computing interface. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 1 and adds the additional element of a device associated with a recipient of the package. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] obtain the tracking identifier []; instruct transmission of the tracking identifier to [] a carrier, the transmission occurring at a first frequency, and in response, receive an indication of a most recent shipping event for the package; generate a predicted time of a next shipping event for the package, the predicted time generated based at least on the most recent shipping event; instruct retransmission of the tracking identifier [], the tracking identifier retransmitted at a time that is selected based on the predicted time of the next shipping event, establish a time window within which the predicted time of the next shipping event falls; and within the time window, instruct retransmission of the tracking identifier to the computing interface a plurality of times, the retransmission occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event. The claim, under its broadest reasonable interpretation, is directed to managing the business relations between an entity shipping items and of a carrier and managing relations/behavior between people (e.g. reporting tracking events of a shipment).  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of Abstract ideas.  
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a memory, at least one processor, and computing interface are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 17. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 15 and adds the additional element of a device associated with a recipient of the package.   However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 merely further narrows the abstract idea of claim 20. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 merely further narrows the abstract idea of claim 15 and adds the additional element of a second computing interface. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 23 merely further narrows the abstract idea of claim 15 and adds the additional element of a device associated with a recipient of the package. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 24 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 25 is  also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] obtaining a tracking identifier for a package; instructing transmission of the tracking identifier to [] a carrier, the transmission occurring at a first frequency, and in response, receiving an indication of a most recent shipping event for the package; generating a predicted time of a next shipping event for the package, the predicted time generated based at least on the most recent shipping event; and instructing retransmission of the tracking identifier [], the tracking identifier retransmitted at a time that is selected based on the predicted time of the next shipping event.; establishing a time window within which the predicted time of the next shipping event falls; and within the time window, instructing retransmission of the tracking identifier to the computing interface a plurality of time, the retransmission occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event. The claim, under its broadest reasonable interpretation, is directed to managing the business relations between an entity shipping items and of a carrier and managing relations/behavior between people (e.g. reporting tracking events of a shipment).  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of Abstract ideas.  
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform operations and a computing interface are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15-21, & 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No.: 11,107,029 B1, hereinafter “Henry.”
Claim 1 and similar claims 151 & 252 (All Currently Amended): Henry, as shown, teaches:
obtaining a tracking identifier for a package; (Henry col. 9, lns. 8-13, “the relevant entry or entries within database 163 for shipped item 151 may be accessed using a tracking number corresponding to the shipment including shipped item 151. Using such tracking numbers, a user may be provided information regarding the last recorded status of the shipment as it progresses through the mail stream.”)
transmitting the tracking identifier to a computing interface provided by a carrier, the transmitting occurring at a first frequency, and in response, receiving an indication of a most recent shipping event for the package; (Henry col. 9, lns. 8-13, “the relevant entry or entries within database 163 for shipped item 151 may be accessed using a tracking number corresponding to the shipment including shipped item 151. Using such tracking numbers, a user may be provided information regarding the last recorded status of the shipment as it progresses through the mail stream.”; See also Henry col. 14, lns. 1-45)
generating a predicted time of a next shipping event for the package, the predicted time generated based at least on the most recent shipping event; (Henry col. 9, lns. 48-55, “If,  however, new or updated status information is found, the shipping status query engine of embodiments may operate to determine a next query time (e.g., using a time offset determined as described below) based on various of the factors as described herein (e.g., carrier shipping service, distance from current location to destination, historical average time from current location to next destination, etc.).”)
retransmitting the tracking identifier to the computing interface, the tracking identifier retransmitted at a time that is selected based on the predicted time of the next shipping event. (Henry col. 9, lns. 48-55, “If,  however, new or updated status information is found, the shipping status query engine of embodiments may operate to determine a next query time (e.g., using a time offset determined as described below) based on various of the factors as described herein (e.g., carrier shipping service, distance from current location to destination, historical average time from current location to next destination, etc.).”; See also col. 17, lns. 5-12 for retransmitting)
establishing a time window within which the predicted time of the next shipping event falls;  (Henry col. 11, lns. 11- 41, “a first query to determine if the item has entered the mail stream is to be made no sooner than 8 hours after a shipping label/postage indicia was generated…”) (Examiner’s position is that this portion of Henry teaches establishing a time window of 8 hours whereby the next shipping event (e.g. in-transit) falls within the window of 8 hours.)
within the time window, retransmitting the tracking identifier to the computing interface a plurality of times, the retransmitting occurring with increased frequency compared with the first frequency closer to the predicted time of the next shipping event. (Henry col. 14, lns. 1-45, “At block 202 of the illustrated embodiment, a time offset from an event is determined for making a status query with respect to the item shipment…The determinations made at block 202 of embodiments of the invention may additionally or alternatively include a determination as to a frequency at which subsequent status queries are to be made with respect the shipment should a change in status not be reported in response to a previous status query…Like the time offset for the status query discussed above, the periodicity of such subsequent status queries may be based upon information regarding the item shipment obtained in block 201. For example, the periodicity for status queries may be determined, or may be determined to be more or less frequent, based upon a particular phase of the shipment process the shipment is currently in or a last reported status of the shipment. As a specific example, as a shipment is determined to be more near its intended destination, or is more near the delivery phase of the shipment process, the periodicity of status queries may be decreased (i.e., status queries may be determined to be made more frequently)…”)
Claim 2 and similar claim 16 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively.  Henry also teaches:
based on a response from retransmitting the tracking identifier, determining that the next shipping event has not occurred; (Henry col. 9, lns. 43-48, “If no new or updated status information is found, the shipment may be rescheduled for one or more subsequent queries a small amount of time in the future by the status query engine (e.g., using a time offset and/or query frequency determined as described below).”; See also col. 14, lns. 27-39)
responsive to determining that the next shipping event has not occurred, retransmitting the tracking identifier to the computing interface again at a subsequent time closer to the predicted time of the next shipping event.  (Henry col. 9, lns. 43-48, “If no new or updated status information is found, the shipment may be rescheduled for one or more subsequent queries a small amount of time in the future by the status query engine (e.g., using a time offset and/or query frequency determined as described below).”; See also col. 17, lns. 5-12 for retransmitting))
Claim 3 and similar claim 17 (Both Currently Amended): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively. Henry also teaches:
retransmitting the tracking identifier to the computing interface the plurality of times comprises retransmitting the tracking identifier with the increased frequency until a response is received indicating that the next shipping event has occurred. (Henry col. 12, lns. 34-40, “shipping status query engine may operate to initiate a subsequent status query very close in time to a status query in which a particular event was reported as having transpired, where the relationship between the then present time and the time at which the event was reported as having transpired suggest that a next event of significance or interest may occur.”; See also Henry col. 14, lns. 1-45 and col. 17, lns. 5-12 for retransmitting))
Claim 4 and similar claim 18 (Originals): Henry, as shown above, teaches all the limitations of claims 3 & 17, respectively. Henry also teaches:
when a response is not yet received indicating that the next shipping event has occurred, the retransmitting the tracking identifier to the computing interface the plurality of times comprises: retransmitting the tracking identifier with less frequency than the frequency at which the tracking identifier was retransmitted leading up to the predicted time of the next shipping event. (Henry col. 20, lns. 6-15, “For example, for an item shipped via first class mail or ground parcel service, or for a shipment having a relatively low grading, shipping status query engine 112 may wait for a relatively long period of time (e.g., 8 hours) after the shipping label generation event prior to querying server 161 to determine if a mail stream event has occurred with respect to that shipment. If a mail stream event is not detected upon the initial query, subsequent queries may be made at relatively long intervals (e.g., time periods of 4 or 8 hours).”)
Claim 5 and similar claim 19 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively. Henry also teaches:
based on a response from retransmitting the tracking identifier, determining that the next shipping event has occurred; (Henry col. 17, lns. 13-18, “If, however, suitable updated status information is obtained (e.g., the status has changed, a next event in the shipping cycle is reported, a particular predetermined event is reported, etc.), processing according to the illustrated embodiment proceeds to block 206 wherein shipping status information is updated.”)
responsive to determining that the next shipping event has occurred, transmitting an indication of the next shipping event to a device associated with a recipient of the package. (Henry col. 17, lns. 21-24, “This updated status information may be utilized by status-based management module 114 of embodiments to initiate messaging and/or other actions as described herein.” and col. 18, lns. 53-56, “Actions that may be initiated in accordance with such rules may include, for example, sending an email message or notification to a shipper and/or recipient, sending a SMS text message to a shipper and/or recipient…”; See also col. 19, lns. 1-19)
Claim 6 (Original): Henry, as shown above, teaches all the limitations of claim 5.  Henry also teaches:
setting the next shipping event as the most recent shipping event, and reperforming the generating and the retransmitting steps. (Henry col. 17, lns. 13-18, “If, however, suitable updated status information is obtained (e.g., the status has changed, a next event in the shipping cycle is reported, a particular predetermined event is reported, etc.), processing according to the illustrated embodiment proceeds to block 206 wherein shipping status information is updated.”)
Claim 7 and similar claim 20 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively. Henry also teaches:
predicting an identity of the next shipping event based on the most recent shipping event in order to obtain a predicted next shipping event; (Henry col. 11, lns. 58-67, “shipping status query engine rule implementations may utilize information regarding a last event to determine if information regarding the status of the shipped item is to be queried, when status information is to be queried, and/or other actions to be taken with respect to the shipped item…”)
generating the predicted time based on a time at which the most recent shipping event occurred and the predicted next shipping event. (Henry col. 12, lns. 6-43, “rules implemented by a shipping status query engine of embodiments may utilize information regarding a location of a last event for the shipment, a time of the last event, etc. to determine if information regarding the status of the shipped item is to be queried, when status information is to be queried, and/or other actions to be taken with respect to the shipped item…information regarding the time at which a particular event was reported as having been performed may be utilized for determining if or when status queries are to be made according to embodiments…”)
Claim 8 (Original): Henry, as shown above, teaches all the limitations of claim 7.  Henry also teaches:
wherein the predicted next shipping event is obtained by predicting the identity of the next shipping event based on the carrier, the most recent shipping event, and a delivery address of the package. (Henry col. 13, lns. 46-67, “information regarding the shipping of an item is obtained. Such information may include information regarding the shipper, information regarding the recipient, information regarding the shipping service provider to provide the shipping services, information regarding the shipping services to be provided, information regarding the item to be shipped, information regarding a state of shipment processing by the shipper, and/or the like….( e.g., address databases…”)
Claim 9 and similar claim 21 (Originals): Henry, as shown above, teaches all the limitations of claims 7 & 20, respectively. Henry also teaches:
wherein generating the predicted time comprises determining the predicted time based on a previously computed average time between the most recent shipping event and the predicted next shipping event. (Henry col. 14, lns. 1-12, “At block 202 of the illustrated embodiment, a time offset from an event is determined for making a status query with respect to the item shipment. For example, based upon information regarding the item shipment obtained in block 201…a time from a previous event associated with the shipment after which a status query may be made to a shipping service provider system regarding the shipment is to be made may be determined.” & col. 9, lns. 48-55, “the shipping status query engine of embodiments may operate to determine a next query time (e.g., using a time offset determined as described below) based on various of the factors as described herein (e.g…historical average time from current location to next destination, etc.).”)
Claim 10 (Original): Henry, as shown above, teaches all the limitations of claim 9. Henry also teaches:
wherein generating the predicted time comprises adding the average time to the time at which the most recent shipping event occurred to result in the predicted time. (Henry col. 14, lns. 1-12, “At block 202 of the illustrated embodiment, a time offset from an event is determined for making a status query with respect to the item shipment. For example, based upon information regarding the item shipment obtained in block 201…a time from a previous event associated with the shipment after which a status query may be made to a shipping service provider system regarding the shipment is to be made may be determined.” & col. 9, lns. 48-55, “the shipping status query engine of embodiments may operate to determine a next query time (e.g., using a time offset determined as described below) based on various of the factors as described herein (e.g…historical average time from current location to next destination, etc.).”)
Claim 11 (Original): Henry, as shown above, teaches all the limitations of claim 9. Henry also teaches:
further comprising updating the average time upon determining an actual time between the most recent shipping event and the predicted next shipping event. (Henry col. 16, lns. 26-34, “Moreover, embodiments of the invention implement intelligence to analyze status information, such as using additional shipment related information, to accurately determine a status ( e.g., to analyze status information for determining when shipped items have actually entered the mail stream, as opposed to merely having been made ready to enter the mail stream), whereby the determined status may more accurately reflect the status than does information provided by a shipping service provider.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Pre-grant Publication No.: US 2020/0349510 A1, hereinafter “Dhonde.”
Claim 12 & similar claim 22 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively.  Henry also teaches:
receiving an indication that the next shipping event has occurred in response to retransmitting the tracking identifier to the first computing interface; (Henry col. 17, lns. 5-18, “At block 205 of the illustrated embodiment a determination is made as to whether updated status information was obtained in response to the status query…If [] suitable updated status information is obtained (e.g., the status has changed, a next event in the shipping cycle is reported, a particular predetermined event is reported, etc.), processing according to the illustrated embodiment proceeds to block 206 wherein shipping status information is updated.”)
subsequently transmitting the tracking identifier to a second computing interface of the second carrier instead of to the first computing interface of the first carrier. (Henry col. 12, lns. 34-40, “shipping status query engine may operate to initiate a subsequent status query very close in time to a status query in which a particular event was reported as having transpired, where the relationship between the then present time and the time at which the event was reported as having transpired suggest that a next event of significance or interest may occur.”) (Examiner note: Henry teaches transmitting a tracking identifier at an expected time of an update event and teaches multiple carriers. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Henry could be performed by transmitting the tracking identifier to a second computing interface of the second carrier instead of to the first computing interface of the first carrier.)

Henry doesn’t explicitly teach transferring packages to a second carrier; however, Dhonde teaches:
predicting, based at least on an identity of the next shipping event, that the first carrier has changed or will change to a second carrier; (Dhonde [0244], “In an embodiment, the package routing module 134 in communication with the carrier module 132 computes the position of transfer point 2170 for at least two carrier devices 182 involved in a carrier-to-carrier direct transfer…”; See also [0014], [0022], [0074], [0239], [0241], [0245])
Henry teaches systems and methods which facilitate automated querying of shipping services status information using a rules based engine.  Henry contemplates multiple carriers, but doesn’t explicitly teach transferring packages between different carriers.   Dhonde teaches systems, methods, and computer programs for creating and managing an online network of private carriers and private transit hubs and directly teaches transferring packages between different carriers enroute to the final destination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry with the teachings of Dhonde since, “[t]here is a need for a logistics platform that can connect [carriers] to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight or courier services offered by corporations.” (Dhonde [0007])
Claims 13, 14, 23, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Pre-grant Publication No.: US 2006/0229895 A1, hereinafter “Kodger.”
Claim 13 & similar claim 23 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively. Henry also teaches:
receiving an indication that the next shipping event has occurred in response to retransmitting the tracking identifier to the computing interface, wherein the indication that the next shipping event has occurred includes the time at which the next shipping event occurred; (Henry col. 12, lns. 6-43, “rules implemented by a shipping status query engine of embodiments may utilize information regarding a location of a last event for the shipment, a time of the last event, etc. to determine if information regarding the status of the shipped item is to be queried, when status information is to be queried, and/or other actions to be taken with respect to the shipped item…”)
Henry doesn’t explicitly teach the following; however, Kodger teaches:
comparing the time at which the next shipping event occurred to the predicted time; (Kodger [0016], “The actual time and date that each shipped item arrives and departs from an intermediate point is then compared to the arrival time intervals and the departure time intervals for that corresponding intermediate point. If the actual time and date that each shipped item arrives and departs from an intermediate point falls outside either the arrival time interval or the departure time interval for that corresponding intermediate point for that shipped item, then an alert is provided.”; See also [0017] – [0023])
in response to the time at which the next shipping event occurred exceeding the predicted time by a particular amount: transmitting, to a device associated with a recipient of the package, an indication that delivery of the package may or will be delayed. (Kodger [0016], “The actual time and date that each shipped item arrives and departs from an intermediate point is then compared to the arrival time intervals and the departure time intervals for that corresponding intermediate point. If the actual time and date that each shipped item arrives and departs from an intermediate point falls outside either the arrival time interval or the departure time interval for that corresponding intermediate point for that shipped item, then an alert is provided.”)
Henry teaches systems and methods which facilitate automated querying of shipping services status information using a rules based engine.  Kodger is also directed toward systems and method for tracking one or more shipped items and monitoring the status updates to provide insight into a packages delivery status.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry with the teachings of Kodger since, “[c]urrently, package tracking systems are event-based, meaning that they are based on physical, keyed,
derived and logical scan or read events. The predictability and consistency of such event-based tracking systems and package distribution systems allow for enhanced visibility. An unsatisfied need therefore exists in the industry for enhanced package tracking methods and systems that overcomes challenges associated with providing only event based tracking information.” (Kodger [0011])
Claim 14 & similar claim 24 (Originals): Henry, as shown above, teaches all the limitations of claims 1 & 15, respectively. Henry also teaches:
receiving an indication that the next shipping event has occurred in response to retransmitting the tracking identifier to the computing interface; (Henry col. 17, lns. 5-18, “At block 205 of the illustrated embodiment a determination is made as to whether updated status information was obtained in response to the status query…If [] suitable updated status information is obtained (e.g., the status has changed, a next event in the shipping cycle is reported, a particular predetermined event is reported, etc.), processing according to the illustrated embodiment proceeds to block 206 wherein shipping status information is updated.”)

Henry doesn’t explicitly teach the following; however, Kodger teaches:
comparing the next shipping event to a predicted next shipping event; (Kodger [0016], “The actual time and date that each shipped item arrives and departs from an intermediate point is then compared to the arrival time intervals and the departure time intervals for that corresponding intermediate point. If the actual time and date that each shipped item arrives and departs from an intermediate point falls outside either the arrival time interval or the departure time interval for that corresponding intermediate point for that shipped item, then an alert is provided.”; See also [0017] – [0023])
in response to the next shipping event not being equal to the predicted next shipping event: transmitting, to a device associated with a recipient of the package, an indication that delivery of the package may or will be delayed. (Kodger [0016], “The actual time and date that each shipped item arrives and departs from an intermediate point is then compared to the arrival time intervals and the departure time intervals for that corresponding intermediate point. If the actual time and date that each shipped item arrives and departs from an intermediate point falls outside either the arrival time interval or the departure time interval for that corresponding intermediate point for that shipped item, then an alert is provided.”; See also [0017] – [0023])
Henry teaches systems and methods which facilitate automated querying of shipping services status information using a rules based engine.  Kodger is also directed toward systems and method for tracking one or more shipped items and monitoring the status updates to provide insight into a packages delivery status.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry with the teachings of Kodger since, “[c]urrently, package tracking systems are event-based, meaning that they are based on physical, keyed,
derived and logical scan or read events. The predictability and consistency of such event-based tracking systems and package distribution systems allow for enhanced visibility. An unsatisfied need therefore exists in the industry for enhanced package tracking methods and systems that overcomes challenges associated with providing only event based tracking information.” (Kodger [0011])
Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Bebout” (PG Pub US 2019/0213538 A1) is directed to a shipping management system that dynamically schedules API-based shipment updates.
“Nark” (PG Pub US 2005/0218221 A1) is directed to notification systems and processes updating a user with package delivery information.
“Franz” (PG Pub US 2003/0097287 A1) is directed to systems and method that provide a user with visibility of package delivery statuses.
“Williams” (PG Pub US 2015/0046361 A1) is directed to methods and systems for managing shipped physical objects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 15 system elements at Henry Col. 6, ln. 11 – col. 7, ln. 19
        2 Claim 25 preamble taught at Henry claim 35